Citation Nr: 0931138	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  02-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
bilateral maxillary sinusitis.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1970 until 
retiring in August 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia - 
which, in relevant part, granted the Veteran's claim for 
service connection for bilateral maxillary sinusitis and 
assigned an initial 10 percent rating retroactively effective 
from September 1, 2000, the day following his discharge from 
the military when he returned to civilian life.  He appealed 
for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in this circumstance VA adjudicators 
must consider whether the rating should be "staged" to 
compensate the Veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others).

In June 2002, as support for his claim for a higher initial 
rating, the Veteran and his spouse testified at a hearing at 
the RO before a Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  The VLJ 
that presided over that hearing is no longer employed by the 
Board, since having retired.  The law requires the VLJ who 
conducted the hearing to participate in the decision on 
appeal.  38 C.F.R. § 20.707 (2008).  So, in November 2008, 
the Board sent the Veteran a letter informing him of this and 
offering him another hearing before a VLJ that will 
ultimately decide this appeal.  38 C.F.R. § 20.717 (2008).  
The Veteran was given 30 days to respond to the letter, 
otherwise it would be presumed he did not want another 
hearing.  As no response was received, another hearing will 
not be scheduled.  38 C.F.R. § 20.704(e) (2008).

In July and November 2003, and again in January 2009, the 
Board remanded the claim to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  

In an April 2009 decision, on remand, the AMC increased the 
rating for the Veteran's bilateral maxillary sinusitis from 
10 to 30 percent with the same retroactive effective date of 
September 1, 2000.  He has since continued to appeal for an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (A Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  
So the issue now before the Board is whether he is entitled 
to a rating higher than 30 percent.


FINDINGS OF FACT

The Veteran has nearly constant sinusitis characterized by 
headaches, pain and tenderness of his sinuses, and purulent 
discharge and crusting.  But he does not have chronic 
osteomyelitis or a history of repeated surgeries, including 
recent radical surgery.  


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 30 percent for the bilateral maxillary sinusitis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.97, DCs 6510-6514 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  

The Board acknowledges the RO did not provide pre-decisional 
VCAA notice that a downstream disability rating and effective 
date would be assigned if service connection was granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  The claim for his sinusitis initially arose in 
the context of him trying to establish his underlying 
entitlement to service connection, since granted, and he is 
challenging the initial rating assigned for this condition 
(at first his rating was 10 percent, but now it is 
30 percent).  In Dingess, and more recently in Goodwin v. 
Peake, 22 Vet. App. 128 (2008), the Court held that in cases, 
as here, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial rating assigned for 
the disability, only the notice requirements for a rating 
decision and statement of the case (SOC) described in 38 
U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to the downstream elements of the claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs) and arranged for VA compensation examinations 
in November 2000 and February 2009 to assess and reassess the 
severity of his sinusitis.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the last VA compensation 
examination was in February 2009, so very recently.  
Consequently, another examination to evaluate the severity of 
the Veteran's sinusitis is not warranted because there is 
sufficient evidence, already of record, to fairly decide this 
claim insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements, 
including insofar as substantially complying with the Board's 
remand directives in further developing the evidence 
pertinent to the claim.  Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis-Entitlement to an Initial Rating Higher than 
30 Percent for the Bilateral Maxillary Sinusitis

The Veteran is requesting a higher for his sinusitis.  The RO 
has rated the disability as 30-percent disabling under DC 
6513, for chronic maxillary sinusitis, effectively since 
September 1, 2000, the effective date of service connection.  
That is the day after the Veteran's military service ended, 
when he returned to life as a civilian.



Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, a discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
In this case, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary 
importance.  See also, however, Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

Under 38 C.F.R. § 4.97, DCs 6510-6514, all forms of sinusitis 
are rated under a general formula.  A 30 percent rating is 
assigned when a Veteran has three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or when he has more 
than six non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The maximum 50 percent rating is assigned when a 
Veteran has chronic osteomyelitis following radical surgery, 
or when a Veteran has near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the sinusitis general rating criteria defines an 
incapacitating episode of sinusitis to mean one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, DCs 
6510-6514.

During his November 2000 VA examination, the Veteran gave a 
history of sinus problems during the prior 10 to 15 years and 
reported a thick, yellow, foul-smelling discharge from his 
nose and difficulty breathing.  He also complained of sinus 
headache attacks three to four times a year, lasting from two 
to seven days.  Although he also reported that he got bed 
rest and treatment by a physician two to three times a year, 
there was no mention of physician-prescribed bedrest so, by 
definition, no incapacitating episodes.  On objective 
clinical examination, however, which included X-rays, the 
examiner noted some sinusitis was present in the left 
medullary sinus and some mucosal thickening of the right 
maxillary sinus.  The November 2000 VA examiner diagnosed 
bilateral maxillary sinusitis.  

Then, at the more recent February 2009 VA examination, the 
Veteran reported chronic sinusitis for the past 12 years with 
a history of surgery in 1978.  He said his sinusitis was 
intermittent, with remissions.  He indicated medications have 
not been effective due to contraindications by his 
hypertension medicine.  He reported symptoms of his sinus 
disorder throughout the year, although sometimes it is 
apparently worse.  Significantly, he denied a history of 
incapacitating episodes.  However, he reported multiple 
symptoms occurring on a near-constant basis, with episodes 
lasting 5 or 6 days.  The examination report included 
findings of purulent nasal discharge, crusting, sinus pain, 
tenderness of the sinuses, constant breathing difficulty, and 
bilateral nasal obstruction.  

X-rays also taken during that February 2009 VA examination 
indicated the Veteran had right ethmoid sinusitis, which 
falls under DC 6411 (chronic ethmoid sinusitis).  Regardless, 
though, the general rating formula for the Veteran's 
bilateral maxillary sinusitis also applies to ethmoid 
sinusitis.  So his ethmoid sinusitis does not allow an even 
higher rating under alternative rating criteria, aside from 
DCs 6510-6514.

Upon review of the record, the Board finds the Veteran's 
sinusitis does not warrant a higher 50 percent rating.  
First, there is simply no objective evidence from the medical 
record that he has had chronic osteomyelitis following 
radical surgery since his separation from service.  In fact, 
the February 2009 VA examination report specifically notes 
that he has no history of osteomyelitis.  38 C.F.R. § 4.97, 
DCs 6510-6514.  Also, the November 2000 VA examination report 
and associated X-ray do not mention or otherwise refer to 
osteomyelitis.  And there is no indication the Veteran has 
had any recent surgery for his sinusitis, either, much less 
of a radical nature.

Second, there is also no objective evidence confirming the 
Veteran has had repeated surgeries for his sinusitis.  The 
Board acknowledges that the February 2009 VA compensation 
examiner found the Veteran has near constant sinusitis, 
characterized by purulent discharge, crusting, tenderness, 
sinus pain, nasal congestion, and constant breathing 
difficulty.  Further in this regard, the Veteran testified 
during his June 2002 hearing that his sinus infection was 
continuous with headaches and pain across his nose.  
Nevertheless, a review of the claims file does not reveal a 
history of repeated surgeries for his sinusitis.  
And the February 2009 VA examiner's report only indicates 
that, in 1978, so many years ago, the Veteran had surgery for 
chronic sinusitis at the Philadelphia Naval Hospital.  
Therefore, without probative evidence of either osteomyelitis 
or repeated surgeries for his sinusitis, this precludes him 
from meeting the rating requirements for the higher 50 
percent rating for his sinusitis.  38 C.F.R. § 4.97, DCs 
6510-6514.



Since the Veteran's sinusitis has never been more than 30-
percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  And furthermore, as the 
preponderance of the evidence is against his claim for an 
initial disability rating higher than 30 percent for this 
condition, the "benefit-of-the-doubt" rule also is not 
applicable, and the Board must deny his claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's sinusitis has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 30 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  Furthermore, there is no evidence 
of any other exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest he is not adequately 
compensated for this disability by the regular rating 
schedule.  His evaluation and treatment has been primarily-
if not exclusively, on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).




ORDER

The claim for an initial rating higher than 30 percent for 
bilateral maxillary sinusitis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


